           Case 3:19-cv-01700-BR   Document 14   Filed 10/30/20   Page 1 of 23




                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

AARON B.,1                                                 3:19-cv-01700-BR

               Plaintiff,                                  OPINION AND ORDER

v.

COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

               Defendant.


BRUCE W. BREWER
P.O. Box 421
West Linn, OR 97068
(503) 621-6633

               Attorney for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003



       1
       In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case.

1    - OPINION AND ORDER
          Case 3:19-cv-01700-BR   Document 14    Filed 10/30/20   Page 2 of 23




MICHAEL W. PILE
Acting Regional Chief Counsel
LARS J. NELSON
Social Security Administration
Office of the General Counsel
701 Fifth Avenue
Suite 2900 M/S221A
Seattle, WA 98104-7075
(206) 615-2531

              Attorneys for Defendant


BROWN, Senior Judge.

      Plaintiff Aaron B. seeks judicial review of a final decision

of the Commissioner of the Social Security Administration (SSA)

in which he denied Plaintiff's applications for Disability

Insurance Benefits (DIB) and Supplemental Security Income (SSI)

under Titles II and XVI of the Social Security Act.

      For the reasons that follow, the Court REVERSES the

Commissioner's decision and REMANDS this matter pursuant to

sentence four of 42 U.S.C. § 405(g) for further proceedings.



                            ADMINISTRATIVE HISTORY

      Plaintiff filed his applications for DIB and SSI on

December 30, 2016.        Tr. 186, 197.2        Plaintiff alleged a

disability onset date of August 26, 2015.               His applications were

denied initially and on reconsideration.               An Administrative Law



      2
       Citations to the official transcript of record filed by
the Commissioner on April 21, 2020, are referred to as "Tr."

2   - OPINION AND ORDER
      Case 3:19-cv-01700-BR   Document 14   Filed 10/30/20   Page 3 of 23




Judge (ALJ) held a hearing on September 10, 2018, at which

Plaintiff and a vocational expert (VE) testified.             Plaintiff was

represented by an attorney at the hearing.          Tr. 28-53.

      On November 19, 2018, the ALJ issued an opinion in which he

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.   Tr. 13-22.     Pursuant to 20 C.F.R. § 404.984(d) that

decision became the final decision of the Commissioner on

August 19, 2019, when the Appeals Council denied Plaintiff's

request for review.    Tr. 1-6.     See Sims v. Apfel, 530 U.S. 103,

106-07 (2000).



                                BACKGROUND

      Plaintiff was born on February 12, 1979.          Tr. 186.

Plaintiff was 39 years old at the time of the hearing.              Plaintiff

graduated from high school and has two years of college.

Tr. 355.   Plaintiff has past relevant work experience as a server

and telemarketer.    Tr. 20.

      Plaintiff alleges disability due to post-traumatic stress

disorder (PTSD), “social anxiety,” depression, hypertension, and

“arthritis of spine at L5-S1.”       Tr. 57.

      Except when noted, Plaintiff does not challenge the ALJ’s

summary of the medical evidence.       After carefully reviewing the

medical records, this Court adopts the ALJ’s summary of the

medical evidence.     See Tr. 18-19.


3   - OPINION AND ORDER
      Case 3:19-cv-01700-BR   Document 14    Filed 10/30/20   Page 4 of 23




                                STANDARDS

      The initial burden of proof rests on the claimant to

establish disability.     Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).   To meet this burden a claimant must demonstrate his

inability "to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months."              42 U.S.C.

§ 423(d)(1)(A).     The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.          McLeod v. Astrue, 640 F.3d

881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari, 276 F.3d

453, 459–60 (9th Cir. 2001)).

      The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                  42

U.S.C. § 405(g).     See also Brewes v. Comm’r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

“relevant evidence that a reasonable mind might accept as

adequate to support a conclusion.”          Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    "It is more than a mere scintilla [of

evidence] but less than a preponderance."           Id. (citing Valentine,

574 F.3d at 690).


4   - OPINION AND ORDER
       Case 3:19-cv-01700-BR   Document 14   Filed 10/30/20   Page 5 of 23




       The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.     Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009).    The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.               Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).               Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner’s findings

if they are supported by inferences reasonably drawn from the

record.     Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.     Widmark v. Barnhart, 454 F.3d 1063, 1070 (9th Cir.

2006).



                           DISABILITY ANALYSIS

I.     The Regulatory Sequential Evaluation

       At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.     20 C.F.R. §§ 404.1520(a)(4)(I), 416.920(a)(4)(I).

See also Keyser v. Comm’r of Soc. Sec., 648 F.3d 721, 724 (9th

Cir. 2011).

       At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairments or combination of impairments.              20 C.F.R.


5    - OPINION AND ORDER
      Case 3:19-cv-01700-BR   Document 14   Filed 10/30/20   Page 6 of 23




§§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii).          See also Keyser, 648

F.3d at 724.

      At Step Three the claimant is disabled if the Commissioner

determines the claimant’s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.              20 C.F.R.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).           See also Keyser, 648

F.3d at 724.   The criteria for the listed impairments, known as

Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

      If the Commissioner proceeds beyond Step Three, he must

assess the claimant’s residual functional capacity (RFC).               The

claimant’s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite his limitations.              20 C.F.R.

§§ 404.1520(e), 416.920(e).      See also Social Security Ruling

(SSR) 96-8p.   “A 'regular and continuing basis' means 8 hours a

day, for 5 days a week, or an equivalent schedule."              SSR 96-8p,

at *1.   In other words, the Social Security Act does not require

complete incapacity to be disabled.         Taylor v. Comm’r of Soc.

Sec. Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

      At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform


6   - OPINION AND ORDER
      Case 3:19-cv-01700-BR    Document 14   Filed 10/30/20   Page 7 of 23




work he has done in the past.        20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).      See also Keyser, 648 F.3d at 724.

      If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.     20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).    See also Keyser, 648 F.3d at 724-25.              Here the

burden shifts to the Commissioner to show a significant number of

jobs exist in the national economy that the claimant can perform.

Lockwood v. Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th

Cir. 2010).   The Commissioner may satisfy this burden through the

testimony of a VE or by reference to the Medical-Vocational

Guidelines set forth in the regulations at 20 C.F.R. part 404,

subpart P, appendix 2.        If the Commissioner meets this burden,

the claimant is not disabled.        20 C.F.R. §§ 404.1520(g)(1),

416.920(g)(1).



                               ALJ'S FINDINGS

      At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since his August 26, 2015, alleged

onset date.   Tr. 15.

      At Step Two the ALJ found Plaintiff has the severe

impairments of degenerative disc disease, radiculopathy, PTSD,

anxiety, and depression.       Tr. 15.   The ALJ found Plaintiff’s

hypertension is not a severe impairment.           Tr. 16.


7   - OPINION AND ORDER
      Case 3:19-cv-01700-BR   Document 14   Filed 10/30/20   Page 8 of 23




      At Step Three the ALJ concluded Plaintiff's medically

determinable impairments or combination of impairments do not

meet or medically equal one of the listed impairments in 20

C.F.R. part 404, subpart P, appendix 1.         Tr. 16.      The ALJ found

Plaintiff has the RFC to perform light work with the following

limitations:

           [Plaintiff] can sit for 6 hours in an 8 hour day,
           stand or walk for 6 hours in an 8 hour day, and
           push and pull as much as he can carry.
           [Plaintiff] can frequently climb ramps or stairs,
           occasionally climb ladders, rope, or scaffolds and
           frequently stoop, kneel, crouch, and crawl. In
           addition, [Plaintiff] is limited to simple,
           routine, repetitive work, limited to simple work
           related decisions, and can have only occasional
           interaction with the public.

Tr. 17.

      At Step Four the ALJ found Plaintiff is unable to perform

his past work.   Tr. 20.

      At Step Five the ALJ found Plaintiff can perform other work

that exists in the national economy.         Accordingly, the ALJ found

Plaintiff is not disabled.      Tr. 21.



                                DISCUSSION

      Plaintiff contends the ALJ erred when he (1) partially

rejected Plaintiff’s testimony; (2) partially rejected the

lay-witness statement of Erin Walli, Plaintiff’s friend;

(3) partially rejected the opinion of Tara O’Connor, P.M.H.N.P.,

treating nurse practitioner; and (4) failed to address the

8   - OPINION AND ORDER
       Case 3:19-cv-01700-BR    Document 14   Filed 10/30/20   Page 9 of 23




opinion of Rachael Postman, F.N.P., treating nurse practitioner.

I.     The ALJ did not err when he partially rejected Plaintiff’s
       testimony.

       Plaintiff alleges the ALJ erred when he partially rejected

Plaintiff’s testimony.

       The ALJ engages in a two-step analysis to determine whether

a claimant's testimony regarding subjective pain or symptoms is

credible.    “First, the ALJ must determine whether the claimant

has presented objective medical evidence of an underlying

impairment ‘which could reasonably be expected to produce the

pain or other symptoms alleged.’”         Garrison v. Colvin, 759 F.3d

995, 1014 (9th Cir. 2014)(quoting Lingenfelter v. Astrue, 504

F.3d 1028, 1035-36 (9th Cir. 2007)).          The claimant need not show

his “impairment could reasonably be expected to cause the

severity of the symptom [he] has alleged; [he] need only show

that it could reasonably have caused some degree of the symptom.”

Garrison, 759 F.3d at 1014 (quoting Smolen v. Chater, 80 F.3d

1273, 1282 (9th Cir. 1996)).        A claimant is not required to

produce “objective medical evidence of the pain or fatigue

itself, or the severity thereof.”         Garrison, 759 F.3d at 1014.

       If the claimant satisfies the first step of this analysis

and there is not any affirmative evidence of malingering, “the

ALJ can reject the claimant's testimony about the severity of

[his] symptoms only by offering specific, clear and convincing

reasons for doing so.”         Garrison, 759 F.3d at 1014-15.         See also

9    - OPINION AND ORDER
     Case 3:19-cv-01700-BR    Document 14   Filed 10/30/20   Page 10 of 23




Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006)

(same).   General assertions that the claimant's testimony is not

credible are insufficient.       Parra v. Astrue, 481 F.3d 742, 750

(9th Cir. 2007).    The ALJ must identify “what testimony is not

credible and what evidence undermines the claimant's complaints.”

Id. (quoting Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995)).

     Plaintiff testified at the hearing that he left his last job

as a server because he “wasn’t able to keep up.              The anxiety was

too much.”   Tr. 44.   Specifically, “at the end [Plaintiff] was

able to do maybe one table and with the shaking [he] wasn’t able

to even bring plates to the table.”         Tr. 44.     In addition, he

“ended up having to leave because [his] partner wanted to go back

up to Oregon.”     Tr. 44.   Plaintiff stated on a typical day he

wakes up, takes his medications, tries to “do a little bit of

light housework,” and “takes [his] dog out.”            Tr. 34.     Plaintiff,

however, cannot “hover over a sink for very long[,] prepare

extensive meals, do laundry[,] . . . sweep[,] mop[,] or vacuum.”

Tr. 35-36.   Plaintiff does not have any hobbies, and he has

trouble paying attention to the television “so . . . during a

typical day [Plaintiff] just kind of sit[s] there and . . .

do[es] nothing.”    Tr. 35.     Plaintiff stated he also goes “to the

supermarket once a day so [he] can get exactly what [he] need[s]

for the day.”    Tr. 35.     Plaintiff, however, has difficulty “being

around a lot of people. . . .       Normally [he] ha[s] to write down


10 - OPINION AND ORDER
        Case 3:19-cv-01700-BR    Document 14   Filed 10/30/20   Page 11 of 23




exactly what [he is] getting [at the grocery store], get in and

get out as soon as possible.”          Tr. 36.     Plaintiff also has

difficulty lifting things that weigh more than “five to 10

pounds” off the shelves.         Tr. 36.   In addition, Plaintiff does

not get along well with others when he is shopping.                 Tr. 46.

Plaintiff testified he does not drive because of “[t]he shaking”

and paranoia.      Tr. 33.      Plaintiff stated he can sit for “[a]bout

an hour and a half [or] two hours” before pain in his lower back

bothers him and he has “to get up and walk around.”                 Tr. 34.

Plaintiff testified he used marijuana on a daily basis until

March 2018.     Plaintiff stated he has “noticed . . . improvements

in [his] mental health since cutting back on . . . alcohol and

. . . marijuana.”       Tr. 40.     Specifically, Plaintiff is “able to

notice things a lot easier, able to look through the fog a little

easier when . . . [his] doctors are helping [him] figure things

out.”    Tr. 40.    Plaintiff is also “starting to actually walk

[his] dog all the way around the block” instead of being too

fearful to leave the house.          Tr. 40.

        The ALJ asked Plaintiff whether he believed he could do a

hypothetical job for “eight hours a day, five days a week” in

which he

             would be putting shoes into shoeboxes. So, you'd
             be in front of a table. On that table would be a
             stack of shoes, a stack of boxes, and your task
             would be to put the shoes inside the boxes. You
             could sit and do that job, stand and do that job,
             move around however you'd like as long as you're

11 - OPINION AND ORDER
     Case 3:19-cv-01700-BR    Document 14   Filed 10/30/20   Page 12 of 23




             still in front of that table doing that particular
             work. You'd have no interaction with the public,
             no interaction with coworkers unless you wanted
             to. It would just be you, the shoes, and the box
             throughout a normal day. You'd have a morning
             break of 15 minutes, a lunch break of 30 minutes,
             and an afternoon break of 15 minutes.

Tr. 41-42.    Plaintiff responded he “probably [could] not” do such

a job because he would “have to have many visits to the restroom

throughout the day” due to “stomach problems - diarrhea.”

Tr. 42.   Plaintiff noted his doctors prescribed Imodium for his

diarrhea, and it “kind of helps but it’s still very

unpredictable.”    Tr. 43.    The ALJ asked Plaintiff whether there

was “anything else you feel would prevent you from doing that

kind of job?”    Tr. 43.     Plaintiff responded:       “Paying attention

is really hard.”    Tr. 43.

     The ALJ found Plaintiff’s “medically determinable

impairments could reasonably be expected to cause the alleged

symptoms,” but Plaintiff’s “statements concerning the intensity,

persistence and limiting effects of [his] symptoms are not

entirely consistent with the medical evidence and other evidence

in the record.”    Tr. 18.    Specifically, the ALJ noted although

Plaintiff “has a history of back and upper extremity pain . . .

from a motor vehicle accident 26 years ago,” diagnostic imaging

including x-rays and MRIs of Plaintiff’s spine reflected only

mild findings.    For example, a December 30, 2016, MRI of

Plaintiff’s lumbar spine reflected “mild bilateral facet


12 - OPINION AND ORDER
     Case 3:19-cv-01700-BR   Document 14   Filed 10/30/20   Page 13 of 23




hypertrophy” at L1-2 and L2-3; bilateral facet degeneration with

minimal disc bulge at L4-5; and bilateral facet degeneration and

“mild diffuse disc bulge with associated posterior annular

fissure [and] mild bilateral lateral recess stenosis with mild

bilateral neuroforaminal stenosis” at L5-S1.           Tr. 447.     The

radiologist concluded Plaintiff did not have any “significant

change in multilevel degenerative changes of the lumbar spine”

since Plaintiff’s previous lumbar MRI in September 2012.              A

December 30, 2016, x-ray of Plaintiff’s lumbar and thoracic spine

reflected “[n]o canal stenoses, no high-grade foraminal stenoses.

Mild degenerative change at L5-S1, with mild left foraminal

narrowing.”   Tr. 451.   The radiologist concluded Plaintiff had

“[m]ild L5-S1 degenerative disc disease and mild facet

hypertrophy of the lower lumbar spine.”         Tr. 452.      A March 28,

2017, x-ray of Plaintiff’s thoracic spine revealed “no fracture,

vertebral body height loss or osseous destruction.             There is

minimal lower thoracic end plate spurring.          Alignment is

otherwise normal.    The soft tissues are normal.”          Tr. 509.        The

radiologist concluded Plaintiff had “[m]ild degenerative spurring

of the lower thoracic spine.”      Id.

     The ALJ also noted Plaintiff has “mental health symptoms due

to [PTSD], anxiety, and depression.”        Tr. 18.     The ALJ, however,

noted Plaintiff did not take psychotropic medications “at times

for significant periods despite ongoing mental health


13 - OPINION AND ORDER
       Case 3:19-cv-01700-BR   Document 14   Filed 10/30/20   Page 14 of 23




complaints,” and Plaintiff “had excellent improvement towards

objectives and goals” when he regularly took his medications and

engaged in mental-health treatment.          Tr. 18.     For example, in

early 2016 Plaintiff was prescribed and began taking medication

for depression and anxiety.        Throughout 2016 Plaintiff’s

treatment notes consistently reflect Plaintiff was responding to

treatment and had a decrease in his nightmares, anxiety, and

depression.    See, e.g., Tr. 355, 359, 364, 370, 371, 372, 385,

386.   In 2017 Plaintiff began to attend therapy regularly and

continued to experience a decrease in his depression, anxiety,

and PTSD symptoms.      See, e.g., Tr. 340, 342, 399, 586, 637, 642,

674, 723.    In 2018 Plaintiff’s treating nurse practitioner

advised Allison Howells, M.A., Q.M.H.P., treating counselor, that

testing had established Plaintiff’s tremors and memory issues

were due to medication rather than anxiety.            Tr. 603.      In June

2018 Plaintiff and Q.M.H.P. Howells “talked about the end of

therapy.    [They] talked about how he feels like there is not a

lot more progress he can make, instead he just needs someone to

talk to.”    Tr. 602.    Plaintiff and Q.M.H.P. Howells discussed

“either end[ing] therapy when [Plaintiff] gets into William

Temple House or [Plaintiff would] come back for a couple more

months and then end [therapy] completely.”            Tr. 602.

       In addition, the record reflects in May 2016 Plaintiff’s

diarrhea was “better now that prazosin dose is stable, still


14 - OPINION AND ORDER
      Case 3:19-cv-01700-BR   Document 14    Filed 10/30/20    Page 15 of 23




taking 12mg of that, diarrhea is now intermittent.”                Tr. 376.    In

September 2016 Plaintiff reported his chronic diarrhea was

relatively controlled by taking Imodium twice a day.                Tr. 368.

The record does not reflect Plaintiff reported uncontrolled

diarrhea after September 2016.

      The Court concludes on this record that the ALJ did not err

when he partially rejected Plaintiff’s testimony regarding the

intensity, persistence, and limiting effects of his symptoms

because the ALJ provided clear and convincing reasons supported

by substantial evidence in the record for doing so.

II.   The ALJ did not err when he partially rejected the lay-
      witness statements of Erin Walli, Plaintiff’s friend.

      Plaintiff alleges the ALJ erred when he partially rejected

the lay-witness statements of Erin Walli, Plaintiff’s friend.

      Lay-witness testimony regarding a claimant's symptoms is

competent evidence that the ALJ must consider unless he

"expressly determines to disregard such testimony and gives

reasons germane to each witness for doing so."                Lewis v. Apfel,

236 F.3d 503, 511 (9th Cir. 2001).          See also Merrill ex rel.

Merrill v. Apfel, 224 F.3d 1083, 1085 (9th Cir. 2000)("[A]n ALJ,

in determining a claimant's disability, must give full

consideration to the testimony of friends and family members.").

The ALJ's reasons for rejecting lay-witness testimony must also

be "specific."    Stout v. Comm’r, 454 F.3d 1050, 1054 (9th Cir.



15 - OPINION AND ORDER
     Case 3:19-cv-01700-BR    Document 14   Filed 10/30/20   Page 16 of 23




2006).

     On March 5, 2017, Walli completed a Third-Party Function

Report in which she stated Plaintiff has “injuries that limit him

from doing some tasks,” and he has social anxiety that limits him

as well.    Tr. 259.   Walli stated Plaintiff “spends a lot of time

resting or doing low-impact activities like watching tv, sitting

outside, or going on a short walk.”         Tr. 260.     She noted

Plaintiff does “light cleaning without excessive bending or

reaching or lifting”; “occasionally shops for food”; “watches a

lot of TV”; and goes out to eat with her “at least weekly” but

only when she asks, and she “often need[s] to go meet him where

he is and escort him to the location.”          Tr. 263.     Walli stated

Plaintiff’s “physical injuries limit his lifting, reaching, and

mobility:   can only lift light things, approx. 5 lbs, has to be

careful/slow about bending, squatting, kneeling.             Sitting can

become painful as well.”      Tr. 264.      In addition, “anxiety and

mental issues sometimes affect [Plaintiff’s] memory retention.”

Tr. 264.    Walli noted Plaintiff “has a good amount of anxiety

when it comes to other people and is scared of their intentions

or actions.”   Tr. 265.      He gets along with authority figures,

however, “well enough for an appropriate exchange.”              Tr. 265.

     The ALJ gave “limited weight” to Walli’s statements on the

grounds that they are not supported by the medical evidence in

the record and are based in part on Plaintiff’s self-reported


16 - OPINION AND ORDER
     Case 3:19-cv-01700-BR   Document 14   Filed 10/30/20   Page 17 of 23




symptoms, which the Court has already concluded the ALJ partially

rejected properly.    Germane reasons for discrediting lay-witness

testimony include inconsistency with the medical evidence and the

fact that the testimony "generally repeat[s]" the properly

discredited testimony of a claimant.         Bayliss v. Barnhart, 427

F.3d 1211, 1218 (9th Cir. 2005).     See also Williams v. Astrue, 493

F. App'x 866 (9th Cir. 2012); Molina, 674 F.3d at 1117 (When a

lay witness does not describe limitations beyond those described

by Plaintiff and the ALJ properly rejected the Plaintiff's

subjective symptom testimony, any error in rejecting the lay-

witness testimony would be harmless.).

     The Court concludes on this record that the ALJ did not err

when he partially rejected Walli’s Third-Party Function Report

because the ALJ provided reasons germane to Walli supported by

substantial evidence in the record.

III. The ALJ did not err when he partially rejected the opinion
     of N.P. O’Connor.

     Plaintiff asserts the ALJ erred when he partially rejected

the opinion of N.P. O’Connor.

     Medical sources are divided into two categories:

"acceptable" and "not acceptable."         20 C.F.R. § 416.902.

Acceptable medical sources include licensed physicians and

psychologists.   20 C.F.R. § 416.902.       Medical sources classified

as "not acceptable" include, but are not limited to, nurse



17 - OPINION AND ORDER
        Case 3:19-cv-01700-BR   Document 14   Filed 10/30/20   Page 18 of 23




practitioners.      SSR 06-03p, at *2.        Factors the ALJ should

consider when determining the weight to give an opinion from

those "important" sources include the length of time the source

has known the claimant and the number of times and frequency that

the source has seen the claimant, the consistency of the source's

opinion with other evidence in the record, the relevance of the

source's opinion, the quality of the source's explanation of his

opinion, and the source's training and expertise.                SSR 06-03p, at

*4.   On the basis of the particular facts and the above factors,

the ALJ may assign a not-acceptable medical source either greater

or lesser weight than that of an acceptable medical source.                    SSR

06-03p, at *5-6.      The ALJ, however, must explain the weight

assigned to such sources to the extent that a claimant or

subsequent reviewer may follow the ALJ's reasoning.                SSR 06-03p,

at *6.

        On February 10, 2018, N.P. O’Connor completed a Mental

Residual Functional Capacity Questionnaire in which she noted she

had seen Plaintiff 13 times and found Plaintiff suffers from

PTSD.    N.P. O’Connor stated Plaintiff was markedly limited in all

but one of the 20 categories of the Questionnaire including such

things as the ability to “carry out very short and simple

instructions,” to “make simple work-related decisions,” and to

“accept instructions and respond appropriately to criticism from

supervisors.”      Tr. 331-32.


18 - OPINION AND ORDER
      Case 3:19-cv-01700-BR   Document 14   Filed 10/30/20   Page 19 of 23




      The ALJ gave “little weight” to N.P. O’Connor’s opinion on

the ground that N.P. O’Connor’s opinion was inconsistent with the

medical evidence.     For example, as noted, the record reflects

Plaintiff’s symptoms of PTSD, anxiety, and depression improved

when he regularly took medication and engaged in mental-health

counseling.   In fact, in June 2018 Plaintiff and his counselor

agreed he was ready to discontinue counseling because he had

achieved his goals.

      On this record the Court concludes the ALJ did not err when

he partially rejected N.P. O’Connor’s opinion because the ALJ

provided specific and legitimate reasons for doing so based on

substantial evidence in the record.

IV.   The ALJ erred when he failed to address the opinion of
      N.P. Postman.

      Plaintiff asserts the ALJ erred when he failed to address

N.P. Postman’s opinion.

      On June 18, 2018, N.P. Postman completed a Physical Residual

Functional Capacity (PRFC) form in which she stated Plaintiff

could sit for one hour in an eight-hour workday; could stand for

one hour in an eight-hour workday; could walk for one hour in an

eight-hour workday; could occasionally3 carry up to ten pounds

and climb ramps or stairs; and could “less than occasionally”


      3
       The PRFC form defined “occasionally” as “occurring very
little up to 1/3 of an 8 hour workday (cumulative, not
continuous).” Tr. 763.

19 - OPINION AND ORDER
     Case 3:19-cv-01700-BR   Document 14   Filed 10/30/20   Page 20 of 23




reach in all directions, handle, and finger.           Tr. 763-64.

N.P. Postman also noted Plaintiff is limited in his ability to

push and/or to pull with his upper and lower extremities.

N.P. Postman stated Plaintiff would miss six or more days of work

per month due to his mental and physical symptoms.             Tr. 767.

     Social Security Ruling 06-03-P provides:

          Since there is a requirement to consider all
          relevant evidence in an individual's case record,
          the case record should reflect the consideration
          of opinions from medical sources who are not
          “acceptable medical sources” and from “non-medical
          sources” who have seen the claimant in their
          professional capacity. Although there is a
          distinction between what an adjudicator must
          consider and what the adjudicator must explain in
          the disability determination or decision, the
          adjudicator generally should explain the weight
          given to opinions from these “other sources,” or
          otherwise ensure that the discussion of the
          evidence in the determination or decision allows a
          claimant or subsequent reviewer to follow the
          adjudicator's reasoning, when such opinions may
          have an effect on the outcome of the case.

SSR 06-03P, 2006 WL 2329939, at *6.        Pursuant to SSR 06-03P

“there is no requirement . . . that the ALJ explain ‘the weight’

given the [not acceptable source’s] opinion[] as long as he

provides a discussion of the [not acceptable source’s] evidence

that clearly discloses his reasoning.

     As noted, the ALJ did not address N.P. Postman’s opinion in

his decision.   In addition, it is unclear whether the ALJ

considered N.P. Postman’s opinion because the ALJ failed to

mention the opinion or to discuss the limitations noted by


20 - OPINION AND ORDER
     Case 3:19-cv-01700-BR   Document 14   Filed 10/30/20   Page 21 of 23




N.P. Postman.   The Court finds the ALJ’s error is not harmless

because N.P. Postman stated, among other things, that Plaintiff

would miss six or more days of work per month due to his

impairments.    The VE testified at the hearing that an

individual who would be “off [work] once a week” would not

be able to perform any work.      Tr. 51.    Thus, the ALJ would

have to find Plaintiff is disabled if the ALJ fully credited

N.P. Postman’s opinion.

       On this record, therefore, the Court concludes the ALJ

erred when he failed to address N.P. Postman’s opinion.



                                 REMAND

     The Court must determine whether to remand this matter for

further proceedings or to remand for calculation of benefits.

     The decision whether to remand for further proceedings or

for immediate payment of benefits generally turns on the likely

utility of further proceedings.      Id. at 1179.       The court may

"direct an award of benefits where the record has been fully

developed and where further administrative proceedings would

serve no useful purpose."      Smolen, 80 F.3d at 1292.

     The Ninth Circuit has established a three-part test "for

determining when evidence should be credited and an immediate

award of benefits directed."      Harman v. Apfel, 211 F.3d 1172,

1178 (9th Cir. 2000).    The court should grant an immediate award


21 - OPINION AND ORDER
      Case 3:19-cv-01700-BR   Document 14   Filed 10/30/20   Page 22 of 23




of benefits when

           (1) the ALJ has failed to provide legally
           sufficient reasons for rejecting such
           evidence, (2) there are no outstanding issues
           that must be resolved before a determination
           of disability can be made, and (3) it is
           clear from the record that the ALJ would be
           required to find the claimant disabled were
           such evidence credited.

Id.   The second and third prongs of the test often merge into a

single question:    Whether the ALJ would have to award benefits if

the case were remanded for further proceedings.              Id. at 1178 n.2.

      Here the Court concludes further proceedings are necessary

because it is unclear on this record whether the ALJ would adopt

N.P. Postman’s opinion in full or reject portions of it based on

the medical record if the ALJ considered that opinion.               It is

also unclear on this record what effect consideration of

N.P. Postman’s opinion would have on the ALJ’s disability

determination.    The Court, therefore, concludes a remand for

further proceedings consistent with this Opinion and Order is

required to clarify whether the ALJ considered N.P. Postman’s

opinion and the effect that would have had on the ALJ’s

determination of Plaintiff’s disability.



                                CONCLUSION

      For these reasons, the Court REVERSES the decision of the

Commissioner and REMANDS this matter pursuant to sentence four of



22 - OPINION AND ORDER
     Case 3:19-cv-01700-BR   Document 14   Filed 10/30/20   Page 23 of 23




28 U.S.C. § 405(g) for further proceedings consistent with this

Opinion and Order.

     IT IS SO ORDERED.

     DATED this 30th day of October, 2020.



                                           /s/ Anna J. Brown

                                  ANNA J. BROWN
                                  United States Senior District Judge




23 - OPINION AND ORDER
